Citation Nr: 0511460	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hearing loss in 
the left ear.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied an increased rating for hearing 
loss in the left ear.  In April 2003, the RO again denied the 
claim for an increased rating for hearing loss in the left 
ear and also denied a claim for service connection for 
tinnitus.  In May 2003, a Decision Review Officer of the RO 
denied both claims.  In April 2004, the veteran testified at 
a hearing before the Board held at the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's service-connected left ear hearing loss is 
manifested by auditory acuity level XI.  The veteran's right 
ear is not service-connected.

3.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or any aspect 
thereof.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hearing loss in 
the left ear are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).

2.  The veteran's tinnitus was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Hearing Loss in the Left Ear

In May 1959, the veteran was awarded service connection and a 
10 percent disability rating for hearing loss in his left 
ear.  The veteran contends that his hearing loss has 
increased in severity since that time and that he is 
accordingly entitled to an increased rating for this 
disability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2004).  In this case, the veteran's right ear is 
not service-connected.  Therefore, his right ear will be 
assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2004).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  In this case, the veteran's 
test results for the left ear do meet the criteria for such 
alternate rating, and thus his left ear hearing loss will be 
rated by this method in addition to the usual method.  

The veteran underwent VA examination in March 2002.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
25
40
LEFT
115
110
120+
120+
120+

The averages were 28 in the right ear and 118 in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear and 0 percent in the left ear.  The veteran did not 
report experiencing tinnitus.

Because the veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§ 4.85(f).  For the left ear, the average pure tone threshold 
of 118 decibels, along with a speech discrimination of 0 
percent warrants a designation of Roman Numeral XI under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral I, and the left 
ear is Roman Numeral XI, the appropriate rating is 10 percent 
under Diagnostic Code (DC) 6100.  

Under the alternate method of rating, the veteran is likewise 
entitled to a rating of 10 percent.  Under Table VIa of 
38 C.F.R. § 4.85, an average pure tone threshold of 118 
decibels and a speech recognition score of 0 percent in the 
left ear represent auditory acuity level XI.  The veteran's 
right ear does not meet the criteria for rating under this 
method.  Using Table VII of the rating schedule provisions on 
hearing loss, and entering level I for the right ear, see 
38 C.F.R. § 4.85(f), and level XI for the left ear, the 
veteran is entitled to a 10 percent rating for hearing loss 
in the left ear under DC 6100.  See 38 C.F.R. § 4.85(f).

The veteran underwent another VA examination in April 2003, 
which diagnosed a profound hearing loss in the left ear and 
normal hearing in the right ear.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
20
40
LEFT
110+
120+
120+
120+
120+

The averages were 24 in the right ear and 120+ in the left 
ear.  Speech recognition ability was 100 percent in the right 
ear and 0 percent in the left ear.  The examination report 
noted that the veteran reported experiencing tinnitus 
approximately 25 percent of the time.

Since hearing loss in the right ear is not service connected, 
for purposes of VA compensation, the right ear is treated as 
Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The average pure 
tone threshold of 120+ decibels in the left ear along with 
the speech discrimination of 0 percent warrants a designation 
of Roman Numeral XI under Table VI of 38 C.F.R. § 4.85.  
Under Table VII of 38 C.F.R. § 4.85, where the right ear is 
Roman Numeral I, and the left ear is Roman Numeral XI, the 
appropriate rating is 10 percent under DC 6100.    

Under the alternate method of rating, the veteran is likewise 
entitled to a rating of 10 percent.  Under Table VIa of 
38 C.F.R. § 4.85, an average pure tone threshold of 120+ 
decibels and a speech recognition score of 0 percent in the 
left ear represent auditory acuity level XI.  The veteran's 
right ear does not meet the criteria for rating under this 
method.  Using Table VII of the rating schedule provisions on 
hearing loss, and entering level I for the right ear and 
level XI for the left ear, the veteran is entitled to a 10 
percent rating for hearing loss in the left ear under DC 
6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the March 2002 and April 
2003 audiometric test results, as compared to the rating 
criteria, an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service Connection for Tinnitus

The veteran contends, as noted above, that he is entitled to 
service connection for tinnitus.  He believes that the 
ringing in his ears is service-related because he was not 
exposed to unusually loud noises following separation from 
service.

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

If there is no evidence of a chronic condition during 
service; or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2004).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection requires: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

Service medical records in this case are negative for 
complaints of tinnitus.  The Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  With 
regard to the continuity of post-service symptomatology, the 
veteran has contended that he has always had some ringing in 
his ears but that the severity of the ringing has increased 
in the last ten years.  VA examinations in 1959 and 1962 and 
VA outpatient records dated in April 2002 are negative for 
complaints of tinnitus.  Available evidence indicates that 
the veteran did not complain of tinnitus until April 2003, 
approximately 43 years after separation from service.  At 
that time the veteran reported that he first noticed ringing 
in his ears approximately 10 years before.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's 
current tinnitus condition.  Indeed, a VA examiner opined in 
April 2003 that the veteran's tinnitus was unrelated to the 
veteran's noise exposure in service, noting that the veteran 
reportedly began noticing tinnitus only about ten years 
earlier.

The veteran contends that his current tinnitus condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the present case, the weight of the medical evidence 
indicates that the veteran's tinnitus condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decisions were made in 
May 2002 and April 2003, that is, after the date of the 
VCAA's enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claims 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The Board also concludes that any defect that 
may exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of these claims.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in March 2002 and a statement 
of the case in May 2003.  Taken together, these documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained, and the VA has afforded the veteran 
multiple examinations.  It does not appear that there is any 
additional, relevant evidence that should be obtained with 
regard to these claims.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

An increased rating for hearing loss in the left ear is 
denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


